                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA



    IN RE: PORK ANTITRUST                         0:21-md-02998-JRT-HB
    LITIGATION
                                                  MDL No. 2998



    This document relates to:

    ALL CASES


                    MDL DIRECT ACTION PLAINTIFFS’
            STATEMENT IN RESPONSE TO BRIEFING ORDER (DKT. 23)

         Pursuant to the Court’s August 5, 2021 Briefing Order (Dkt. 23), the MDL Direct

Action Plaintiffs (“MDL DAPs”)1 who comprise the Plaintiffs in the cases listed below

that have been transferred to this Court by the United States Judicial Panel for Multidistrict

Litigation (“JPML”) pursuant to 28 U.S.C. § 1407 for centralized pretrial proceedings in

In re: Pork Antitrust Litigation, 0:21-md-02998—hereby submit this brief opposing

consolidation of the MDL DAP cases that are or will become part of the above-captioned



1
 Plaintiffs Sysco Corporation (“Sysco”), Amory Investments LLC (“Amory”), Cheney
Brothers, Inc. (“Cheney Bros.”), Action Meat Distributors, Inc., Topco Associates, LLC,
Alex Lee, Inc. and Merchants Distributors, LLC, Associated Food Stores, Inc., Brookshire
Grocery Company, Certco, Inc., Colorado Boxed Beef Co., The Golub Corporation,
Nicholas & Co., Inc., PFD Enterprises, Inc., SpartanNash Company, Springfield Grocer
Company, The Distribution Group d/b/a Van Eerden Foodservice Co., Troyer Foods, Inc.,
and URM Stores, Inc. and Giant Eagle, Inc. (collectively referred to here as the “Action
Meat Plaintiffs”), Subway Protein Litigation Corp. as litigation trustee of the Subway®
Protein Litigation Trust (“Subway”), Nestlé Purina PetCare Company and Nestlé USA,
Inc. (“Nestlé”) and Conagra Brands, Inc.
                                              1
126990206.5
multidistrict litigation (the “Pork MDL”), with the non-MDL cases already before this

Court comprising In re Pork Antitrust Litigation, Case No. 0:18-cv-01776-JRT-HB (D.

Minn.) (the “Preexisting Non-MDL Pork Cases”). As explained at the July 14, 2021 status

conference, the MDL DAPs believe the MDL and non-MDL cases should be substantially

coordinated (including creating a new, additional case number which can be used for filings

applicable to both the MDL and non-MDL cases), but not formally consolidated. And after

hearing from the parties at the conference, the Court observed what MDL DAPs believe is

the right result–“[m]y anticipation is … not consolidating the two sides of the case into one

but coordinating it very closely so that we’re basically on the same track for everything.”2

July 14, 2021, H’rg Trans. at 32.

       The MDL DAPs submit this approach strikes an appropriate balance, taking into

account the differences in the cases and the goals of judicial efficiency.

I.     The MDL should be Coordinated with the Preexisting Non-MDL Pork Cases,
       but not Consolidated.

       While Sysco and Cheney’s motion seeking to form an MDL was pending before the

JPML, no party before this Court asked the JPML to include the existing non-MDL cases

in the proposed MDL. In granting the request for the MDL, the JPML’s transfer order did

not instruct this Court to consolidate the cases transferred to it pursuant to 28 U.S.C. § 1407

with the Preexisting Non-MDL Pork Cases. Further, the cases centralized and transferred



2
  Similarly, the Court stated that “we need to get this moving quickly, and I want to move
it as quickly as possible in coordination with both the existing cases and the new MDL
cases and whatever comes into the MDL.” Id. The Court also indicated that “having, for
administrative purposes, one ECF account for filing is a good idea.” Id.
                                              2
126990206.5
to this Court by the JPML have been assigned to a new master MDL docket in this Court,

0:21-md-02998-JRT-HB, and not to the existing consolidated cases in Docket No. 18-cv-

01776.

         There are three principal reasons for coordinating—but not consolidating—the

MDL DAPs’ cases with the Preexisting Non-MDL Pork Cases. First, three of the

Preexisting Non-MDL Pork Cases are putative class actions that will involve class

certification discovery (both fact and expert) and class certification motions, briefing and

hearings which will present factual, legal, and procedurally distinct issues that are

irrelevant to the MDL DAPs’ cases. Second, the Preexisting Non-MDL Pork Cases occupy

very different procedural postures from the MDL DAPs’ cases. Third, coordination

promotes judicial efficiency while allowing MDL DAPs to maintain and proceed with their

distinct actions as opt-out plaintiffs and to return to their original districts for trial.

         As such, and as set forth in the MDL DAPs’ July 8, 2021 submission (Dkt. 4) and

MDL DAPs’ arguments at the July 14, 2021 status conference hearing (Dkt. 14), the MDL

should have its own governing orders, some of which will be irrelevant to the Preexisting

Non-MDL Pork Cases, such as Orders pertaining to discovery sought from the MDL

Plaintiffs. Likewise, many orders in the Preexisting Non-MDL Pork Cases are not, and will

not be, relevant to the MDL cases. In many instances, orders in the Preexisting Non-MDL

Pork Cases can serve as models for the MDL. But orders in the Preexisting Non-MDL Pork

Cases should not presumptively or automatically apply to the MDL cases, because the

MDL is a distinct proceeding created by the JPML pursuant to 28 U.S.C. § 1407 and



                                                 3
126990206.5
because those orders were negotiated without the involvement of counsel for the MDL

DAPs and without consideration for the MDL DAPs’ interests.

       A.     Much of the Class Plaintiffs’ pretrial proceedings are fundamentally
              different, and distinct, from the MDL DAPs’ cases.

       The Preexisting Non-MDL Pork Cases’ pretrial schedule is driven largely by

extensive class certification discovery and briefing, in which the MDL DAPs will not be

involved. See 18-cv-1776, Dkt. 658. After class certification motion practice and a decision

by the Court, there will almost certainly be one or more Rule 23(f) petitions and potentially

interlocutory proceedings in the Eight Circuit. The proceedings concerning class

certification could last for years. This is precisely what is occurring in another antitrust

MDL concerning packaged seafood, where a Rule 23(f) petition was granted by the Ninth

Circuit to review the district court’s order granting class certification. After a decision by

a Ninth Circuit panel reversing class certification for reconsideration by the district court,

the case has been granted en banc review with oral argument now set for September 2021.

See Olean Wholesale Grocery Coop., Inc. v. Bumble Bee Foods LLC, 993 F.3d 774 (9th

Cir. Apr. 6, 2021), reh’g en banc granted, opinion vacated, 2021 WL 3355496 (9th Cir.

Aug 3, 2021). Thus, adjudication of class certification alone in that case will take at least

6 years from when the first complaints were filed in 2015. Forcing the schedule for the

MDL DAPs’ cases to take account of such inapplicable deadlines, or to be contingent upon

their outcomes, would result in significant and unnecessary delay and inefficiency. See

Manual for Complex Litigation, Fourth, § 20.11 (“Cases should not be consolidated if it




                                              4
126990206.5
would result in increased delay and other unnecessary burdens on parties, such as having

to participate in discovery irrelevant to their cases.”).

       B.     The Preexisting Non-MDL Pork Cases and the MDL DAPs’ cases occupy
              materially different procedural postures.

       The JPML’s docket reveals that additional DAPs continue to file new cases—four

have been filed since the Court’s July 14, 2021 status conference and are in the process of

being transferred as noted above. And there are likely to be a number of additional DAP

cases filed or transferred to this Court in the coming weeks and months. Listed below are

the MDL DAPs’ cases transferred to the MDL as of the date of this submission according

to the JPML docket.

                                                                    District
                               Civil Action                                   Date Filed
                                                                    Court
1     Giant Eagle Inc v. Agri Stats Inc., et al.                   N.D. Ill. 8/5/2021
2     Conagra Brands, Inc. v. Agri Stats, Inc., et al.             N.D. Ill. 7/30/2021
3     BJ’s Wholesale Club, Inc. v. Agri Stats, Inc., et al.        E.D.N.Y. 7/30/2021
4     Kraft Heinz Foods Company v. Agri Stats, Inc., et al.        N.D. Cal. 7/23/2021
5     Amory Investments LLC v. Agri Stats, Inc., et al.            N.D.N.Y. 7/13/2021
6     Subway Protein Litigation Corp. v. Agri Stats, Inc. et al.   D. Conn. 7/13/2021
7  Nestle Purina Petcare Company, et al. v. Agri Stats, Inc., et   N.D.
                                                                               7/8/2021
   al.                                                             Ohio
8 Action Meat Distributors, Inc. et al v. Agri Stats Inc. et al.   N.D. Ill.   6/4/2021
9 Sysco Corporation v. Agri Stats Inc., et al.                     S.D. Tx.    3/8/2021
10 Cheney Brothers, Inc. v. Agri Stats, Inc. et al.                S.D. Fla.   2/26/2021

       The existing Pretrial Schedule includes several dates that have already passed and/or

would be impossible for the MDL Plaintiffs to adhere to. For example, the deadline for

serving initial disclosures passed in December 2020. See 18-cv-1776, Dkt. 658, p. 4. The


                                               5
126990206.5
deadline to amend pleadings passed on June 1, 2021. Id., p.2. The deadline for substantial

completion of document production is September 1, 2021, less than two weeks away. These

are all reasons why the MDL DAPs spent significant time working with Defendants on a

proposed Case Management Order that would apply specifically to the MDL DAPs’ claims

and Defendants. And those negotiations were successful in large part as the MDL parties

have agreed on a schedule for the MDL cases, which adopts the same fact discovery

completion date as the CMO in the Preexisting Non-MDL Pork Cases.

       Further, each MDL DAP filed its case outside this district. Under Lexecon Inc. v.

Milberg Weiss Bershad Hynes & Lerach, 523 U.S. 26 (1998), each case will return to its

filing district for trial. Because MDL DAPs’ separate claims are asserted by distinct entities

with separate legal existence, MDL DAPs support a coordinated effort, adopting largely

or entirely relevant orders and rulings from the Preexisting Non-MDL Pork Cases, as they

have done for the Protective Order (Dkt. 18) and Order Regarding Production of

Electronically Stored Information and Paper Documents (Dkt. 21).

       However, MDL DAPs should not be prejudiced by Defendants’ efforts to

consolidate their claims with a case that includes a schedule the MDL Plaintiffs neither

negotiated nor agreed to, and that was driven primarily by considerations relating to class

certification. For example, MDL DAPs have not even served responses or objections to

Defendants’ written discovery requests, nor have they yet served their own discovery on

Defendants, let alone commenced document productions. See, e.g., In re EpiPen

(Epinephrine Injection, USP) Mktg., Sales Pracs. & Antitrust Litig., No. 17-MD-2785-



                                              6
126990206.5
DDC-TJJ, 2020 WL 2025509, at *5 (D. Kan. Apr. 27, 2020) (denying consolidation of

MDL case with newly filed action under similar circumstances):

       The MDL is in a very different procedural posture than the newly-filed Gott
       case. The court has presided over the MDL for nearly three years … In
       contrast, Mr. Gott filed his lawsuit just last month. Defendants recently
       entered their appearances but have not yet filed answers. As defendants
       assert, the Gott case may present a new motion to dismiss, require new
       discovery of a new named plaintiff, and new class certification proceedings.
       Consolidating the Gott case with the MDL will not promote the just and
       efficient conduct of the action because the two cases occupy materially
       different procedural postures.

       Here, as with In re EpiPen, consolidation would not promote the just and efficient

conduct of the action because the MDL and the Preexisting Non-MDL Pork Cases occupy

materially different procedural postures.

       C.     Coordination achieves judicial efficiency while allowing MDL Plaintiffs
              to maintain distinct actions as opt out plaintiffs.

       Coordination with the Preexisting Non-MDL Pork Cases achieves the efficiency of

proceeding in the same Court for pretrial purposes, while recognizing the opt-out plaintiffs’

distinct actions.3 In In re Repetitive Stress Inj. Litig., 11 F.3d 368, 374 (2d Cir. 1993), on


3
  For example, in the now-sprawling In re Generic Pharmaceuticals Pricing Antitrust
Litigation, MDL No. 2724 (E.D. Pa.) – which involves multiple drug products and putative
classes of both direct and indirect purchasers, individual opt-out plaintiffs, and dozens of
state attorneys-general – the myriad cases are being coordinated, not consolidated. See In
re: Generic Digoxin and Doxycylcine Antitrust Litig., J.P.M.L. Case MDL No. 2724
(Transfer Order, ECF No. 291, entered Apr. 6, 2017), In re: Generic Pharmaceuticals
Pricing Antitrust Litig., J.P.M.L. Case MDL No. 2724 (Transfer Order, ECF No. 336,
entered Aug. 3, 2017), and In re: Generic Pharmaceuticals Pricing Antitrust Litig., Case
No. 2:16-md-02724-CMR (E.D. Pa.) (Pretrial Order No. 24 (First Electronic Case
Management Protocol Order, ECF No. 353, entered May 26, 2017), attached as Exhibits
1, 2 and 3, respectively. See also In re Optical Disk Drive Antitrust Litig., 2015 WL
1926635, at *3 (N.D. Cal. Apr. 28, 2015) (denying defendants’ request to consolidate two
opt-out actions, stating that “no compelling reason appears why it would be necessary or
                                              7
126990206.5
reh'g, 35 F.3d 637 (2d Cir. 1994), the Second Circuit emphasized a district court’s ability

to coordinate proceedings but found an abuse of discretion in consolidating those cases:

       We emphasize, however, that we see nothing wrong with assigning all RSI
       cases in a district to a single district judge who may order that particular
       proceedings or certain discovery requests relate to defined groups of RSI
       cases or, when appropriate, all the RSI cases in the district. Our differences
       with the district court are more than philosophical. A party may not use
       aggregation as a method of increasing the costs of its adversaries—whether
       plaintiffs or defendants—by forcing them to participate in discovery or other
       proceedings that are irrelevant to their case. It may be that such increased
       costs would make settlement easier to achieve, but that would occur only at
       the cost of elemental fairness.

Id. at 374.4 Consolidation of the MDL opt-out cases with the pending class actions could

result in similarly inefficient progression of this litigation, including, for example:

“prompting satellite litigation about the status” and effect of any consolidated “pleadings




appropriate to order consolidation through trial at this juncture. As to consolidation [for all
pretrial purposes], defendants have not shown that attaching such a label, or even requiring
the filing of a single consolidated complaint, would materially advance the orderly
disposition of this litigation. While some of the prior efforts to coordinate scheduling in
the two matters appear to have gone less smoothly than might be desired, there is no reason
that counsel cannot be expected to avoid unnecessary duplication of effort and timing
inconsistencies in the future, even absent formal ‘consolidation.’”)
4
 See also In re Korean Air Lines Co., Ltd. Antitrust Litig., 642 F.3d 685, 690, 701 (9th Cir.
2011) (noting that the district court coordinated, on separate tracks, indirect- and direct-
purchaser antitrust class actions, and holding that the district court’s denial of the indirect
class plaintiffs’ leave to amend their complaint to assert federal antitrust claims also being
pursued by counsel for the direct purchaser class was an abuse of discretion, stating that
“the court essentially concluded that allowing [indirect class] Plaintiffs to add federal
claims would be inconsistent with its prior CMO [putting the cases on coordinated, but
separate, tracks]. But the district court’s decision to allow [indirect class] Plaintiffs to bring
only state law claims misapprehends the separate and independent nature of Plaintiffs’
case. . . .MDL proceedings do not expand the grounds for disposing of individual cases.”


                                                8
126990206.5
submitted to the Court,”5 and “confusion over the effect of [the] dismissals” of some, but

not all, claims in consolidated actions, and the proper scope of appellate rights of the parties

to consolidated proceedings in the district court.6 Consolidating the MDL DAPs’ actions

with the pending class cases is both unnecessary and likely to prejudice MDL DAPs’

claims, which they have elected to bring, and which they are entitled to pursue, as

individual entities separately from any class.7 The MDL DAP cases can proceed as or

more efficiently through coordination with the Preexisting Non-MDL Pork Cases than

through consolidation.

II.      Conclusion

         For the foregoing reasons, the MDL DAPs respectfully request that the MDL

Plaintiffs’ cases be substantially coordinated with the Preexisting Non-MDL Pork Cases

but not formally consolidated.




5
    In re Refrigerant Compressors Antitrust Litig., 731 F.3d 586,591 (6th Cir. 2013).
6
    Bell v. Publix Super Markets, Inc., 488, 489-491 (7th Cir. 2020).
7
 Coordination instead of consolidation will also help ensure that the MDL DAPs are not
subordinated to a “second class status” in the litigation. See July 14, 2021, H’rg Trans. at
19-21.
                                               9
126990206.5
Dated: August 19, 2021                     Respectfully Submitted,

 /s/ Eric R. Lifvendahl                    /s/ Scott E. Gant
 L&G LAW GROUP, LLP                        BOIES SCHILLER FLEXNER LLP
 Eric R. Lifvendahl                        Scott E. Gant
 Ryan F. Manion                            Michael S. Mitchell
 175 W. Jackson Blvd., Suite 950           1401 New York Ave., NW
 Chicago, Illinois 60604                   Washington, DC 20005
 Telephone: (312) 364-2500                 Tel: 202-237-2727
 Email: elifvendahl@lgcounsel.com          Fax: 202-237-6131
 Email: rmanion@lgcounsel.com              sgant@bsfllp.com
                                           mmitchell@bsfllp.com
 KAPLAN FOX & KILSHEIMER, LLP
 Robert N. Kaplan                          Colleen Harrison
 Matthew P. McCahill                       333 Main Street
 Jason A. Uris                             Armonk, NY 10504
 850 Third Avenue, 14th Floor              Tel: 914-749-8204
 New York, New York 10022                  Fax: 914-749-8300
 Telephone: (212) 687-1980                 charrison@bsfllp.com
 Email: rkaplan@kaplanfox.com              Counsel for Plaintiffs Sysco Corporation
 Email: mmccahill@kaplanfox.com            and Amory Investments LLC
 Email: juris@kaplanfox.com

 THE COFFMAN LAW FIRM                      /s/ David B. Esau
 Richard L. Coffman                        CARLTON FIELDS, P.A.
 3355 W. Alabama Street, Suite 240         David B. Esau
 Houston, Texas 77098                      Email: desau@carltonfields.com
 Telephone: (713) 528-6700                 Kristin A. Gore
 Email: rcoffman@coffmanlawfirm.com        Email: kgore@carltonfields.com
                                           Garth T. Yearick
 MARCUS & SHAPIRA, LLP                     Email: gyearick@carltonfields.com
 Bernard D. Marcus                         525 Okeechobee Boulevard, Suite 1200
 Moira Cain-Mannix                         West Palm Beach, Florida 33401
 Brian C. Hill                             Tel: (561) 659-7070
 Rachel A. Beckman                         Fax: (561) 659-7368
 301 Grant Street
 One Oxford Centre, 35th Floor             Roger S. Kobert
 Pittsburgh, Penn. 15219-6401              Email: rkobert@carltonfields.com
 Telephone: (412) 471-3490                 405 Lexington Avenue, 36th Floor
 E-mail: marcus@marcus-shapira.com         New York, New York 10174-3699
 E-mail: cain-mannix@marcus-shapira.com    Tel: (212) 785-2577
 E-mail: hill@marcus-shapira.com           Fax: (212) 785-5203

                                      10
126990206.5
 E-mail: beckman@marcus-shapira.com            Counsel for Plaintiffs Cheney Brothers,
 Counsel for MDL Direct Action Plaintiffs      Inc. and Subway Protein Litigation Corp.,
 Action Meat Distributors, Inc., Topco         as litigation trustee of the Subway®
 Associates, LLC, Alex Lee, Inc. and           Protein Litigation Trust
 Merchants Distributors, LLC, Associated
 Food Stores, Inc., Brookshire Grocery
 Company, Certco, Inc., Colorado Boxed
 Beef Co., The Golub Corporation, Nicholas
 & Co., Inc., PFD Enterprises, Inc.,
 SpartanNash Company, Springfield Grocer
 Company, The Distribution Group d/b/a Van
 Eerden Foodservice Co., Troyer Foods, Inc.,
 and URM Stores, Inc. and Giant Eagle


 /s/ David C. Eddy
 David C. Eddy
 Dennis J. Lynch
 Travis C. Wheeler
 Chase C. Keibler
 NEXSEN PRUET, LLC
 1230 Main Street, Suite 700
 Columbia, South Carolina 29201
 Telephone: (803) 771-8900
 Facsimile: (803) 253-8277
 deddy@nexsenpruet.com
 dlynch@nexsenpruet.com
 twheeler@nexsenpruet.com
 ckeibler@nexsenpruet.com

 Counsel for Plaintiff Nestlé Purina PetCare
 Company; Nestlé USA, Inc.;
 and Conagra Brands, Inc.




                                          11
126990206.5
